DETAILED ACTION
This office action is responsive to the amendment filed 2/2/2021.  Claims 1-6, 10-12, 14, 16, 18-21, 33, and 49-51 remain pending and under prosecution.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 11, 14, 18, and 49-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 2, it is unclear if “a sample collector holding region” is the same or different from that in Claim 1.  It is assumed both are the same, however, clarification is requested.

In regard to Claim 14, the term ”sample collector” is missing an article (i.e. “a, the, said”) and therefore it is unclear if the same or different sample collector is claimed.  It is assumed the element refers to the same.  Correction is requested.
In regard to Claim 18, it is unclear what structure has the “opening” although it appears that the opening refers to that of the storage container.  Also, “on opening” should be “an opening.”  Clarification is requested.
In regard to Claim 49, it is unclear if said claim is an independent or dependent claim.  Clarification is requested.
Claims 50-51 are rejected by virtue of dependency on Claim 49.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-12, 14, 18, 20-21, and 49-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Destoumieux et al (US Pub No.  20110295148).

a storage container holding region (right side, Figure 8A-B – tube support) at where a removable (0089) storage container 51, 52 is located, best seen in Figure 8A-B (0099), and 
a sample collector holding region (left side, Figure 8A-B) at where a removable (0083, 0088-0089) sample collector 21, 22, 23 is located, best seen in Figure 8A-B (0098),
wherein the body in use holds the sample collector and storage container in alignment with each other in a pre-sampling condition spaced apart with a sufficient gap to allow part of a tissue 84 to be sampled to locate at said gap, best seen in Figure 8A-D (0102-0112).

2. A sampling cartridge as claimed in claim 1 adapted and configured to be loadable and unloadable to and from a sampler device (other portions of clamp tool 0094, for example see US Pub No. 20130204159) that includes a driver (0095-0096) actuable to cause said in alignment sample collector to move from the sample collector holding region across the gap and into the storage container, best seen in Figure 8A-D (0102-0112).
3. A sampling cartridge as claimed in claim 2 wherein the sampling cartridge body is adapted and configured to shield the sampler device at the gap from contact with said the tissue to be sampled when placed at the gap, due to the curved portion present in bottom of Figures 8A-D (0102-0112).
4. A sampling cartridge as claimed in claim 2 wherein the sampling cartridge body is adapted and configured to shield the sampler device at the gap from contact with the tissue to 
5. A sampling cartridge as claimed in claim 3 comprising a bridge section extending between said storage container holding region (Figure 8A-B right) and said sample collector holding region (Figure 8A-B left), said bridge section spanning said gap -- curved portion present in bottom of Figures 8A-D (0102-0112).
6. A sampling cartridge as claimed in claim 5 wherein said bridge section provides said shield function, due to the curved portion present in bottom of Figures 8A-D (0102-0112).
10. A sampling cartridge as claimed in claim 1 wherein the gap is substantially U shaped, due to the curved portion present in bottom of Figures 8A-D (0102-0112).
11. A sampling cartridge as claimed in claim 1 wherein said storage container holding region (Figure 8A-B right) and said sample collector holding region (Figure 8A-B left) are contiguous – defined as “next to” – respective opposed sides of said gap.
12. A sampling cartridge as claimed in claim 1 wherein said storage container holding region (Figure 8A-B right) comprises a cavity (tube support 0099) of said sampling cartridge body in which at least part of said storage container 51, 52 is located, best seen in Figure 8A-D.
14. A sampling cartridge as claimed in claim 12 wherein a passage (inner portion of tube support – leftmost side of arm on right side of Figure 8A-B) leads from said cavity to said gap and via which the sample collector 21, 22, 23 can move to engage with said storage container (0102-0112).
18. A sampling cartridge as claimed in claim 14 wherein the passage includes a mouth opening presented at said gap at where said sample collector 21, 22, 23 enters the passage,  opening of and into said storage container 51, 52, best seen in Figure 8A-D (0102-0112).
20. A sampling cartridge as claimed in claim 18 wherein at said mouth opening said sampling cartridge body together with said sample collector 21, 22, 23 act as a punch and die set, the mouth opening acting as the die acting in shear with the sample collector acting as said punch to facility the removal of the sample from the tissue to be sampled (0102-0112).
21. A sampling cartridge as claimed in claim 20 wherein said mouth opening is of a shape and configuration to allow said sample collector 21, 23 to enter into said passage in a snug fit manner, best seen in Figure 8A-D (0102-0112).

In regard to Claim 49, Destoumieux et al disclose a method of taking and storing a sample from the tissue using the sampling cartridge as claimed in claim 1 comprising: 
a. loading the sampling cartridge to a sampler device (other portions of clamp tool 0094, for example see US Pub No. 20130204159) so that the sample collector 21, 22, 23 and the storage container 51, 52 are in alignment with a driver (0095-0096) of said sampler device, the driver to act, directly or indirectly on said sample collector, best seen in Figure 8A
b. placing a part of the tissue 84 to be sampled in said gap so that part of the tissue is also in alignment, best seen in Figure 8A (0102-0112)
c. causing the driver to move in a driving direction to drive said sample collector from the sample collector holding region, across the gap and towards said storage container so that 
d. causing the driver to move in a direction opposite said driving direction, best seen in Figure 8D (0102-0112).

50. The method as claimed in claim 49 wherein an identification carried by or of the tissue from which the sample is taken is recorded at the time of taking of the sample (0115-0120, 0123).
51. The method as claimed in claim 50 wherein the identification is matched to an identification of said sampling cartridge (0115-0120, 0123).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destoumieux et al as applied to claim 1 above, and further in view of Bladen et al (WO 2014196876 A1) – cited by applicant.
Destoumieux et al disclose the invention above but do not expressly disclose the passage is blocked by a removable seal.  Bladen et al teach that it is well-known in the art to provide an analogous sampling cartridge comprising a removable seal 557 to protect the interior of the storage container 550, 500 from contaminants prior to tissue sampling, at which point the seal will be pierced/removed by the sample collector during the tissue collection process, which operates in the same way as Destoumieux et al, best seen in Figure 18-23a (pg. .
	

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destoumieux et al as applied to claim 1 above, and further in view of Brielmeier et al (US Pub No. 20070021684 A1) – cited by applicant.
	Destoumieux et al disclose the invention above but do not expressly disclose the material about said mouth is harder than said material of the storage container about its said opening.  Destoumieux et al disclose the material of element 52 which is held inside the opening of storage container 51 as made of rubber (0087), element 51 being in contact with the mouth of the passage that leads to the sample container. Destoumieux et al is silent as to the material of the rest of the device.
	Brielmeier et al teach that it is well-known in the art to provide an analogous sampling cartridge 10 made of metal as an effective material for its use during the tissue sampling process (0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Destoumieux et al such that the rest of the device is made of metal, as taught by Brielmeier et al, such that in combination, the material about said mouth is harder (i.e. metal) than said material of the storage container about its said opening (i.e. rubber), as an effective material for the use of the device.
33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destoumieux et al as applied to claim 1 above, and further in view of Destoumieux et al (US Pub No. 20130204159 – referred to as ‘159).
Destoumieux et al disclose the invention above said storage container holding region (Figure 8A-B right side) comprises a cavity (tube support – 0099) and at least one of the components selected from the following list: b. the storage container 51, 52, c. the sample collector 21, 22, 23, d.  the sampling cartridge body, comprises at least one form of visible and/or machine readable identification (0115-0120, 0123).
However, Destoumieux et al do not expressly disclose a removable closure to close the cavity.  Destoumieux et al (‘159) teach that it is well-known in the art to provide an analogous sampling cartridge comprising locking means 81 to removably close a cavity of the storage container holding region containing the sample container 31 to effectively retain the sample container during the tissue sampling process, best seen in Figure 8A (0116).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Destoumieux et al such that said storage container holding region cavity is closed by a removable closure as taught by Destoumieux et al (‘159), to effectively retain the storage container within the cavity during tissue sampling procedure.

Response to Arguments
It is noted that the application is now under a different examiner.  Applicant’s amendments are acknowledged and overcome the previous 112 rejections.  
New art rejections are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791